DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13 drawn to an antenna apparatus.
II.	Claims 14-16 drawn to a different embodiment of an antenna apparatus.
III.	Claims 17-20 drawn further to a different embodiment of an antenna apparatus.

The inventions are distinct, each from the other because of the following reasons:
Inventions I to III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the antenna apparatus of group I comprising an angle between a direction in which each of at least one of the plurality of first feed lines starts to extend from the corresponding first feed via and a direction in which each of remaining ones of the plurality of first feed lines starts to extend from the corresponding first feed via is not zero degrees and is not 180 degrees can be practiced without the needed for the antenna apparatus of group II comprising each feed line of the feed lines corresponding to the patch antenna patterns of the first group of patch antenna patterns is configured to supply a horizontal feed energy component to the corresponding feed via only in a first direction or in a direction opposite to the first direction, and each feed line of the feed lines corresponding to the patch antenna patterns of the second group of the patch antenna patterns is configured to supply a horizontal feed energy component to the corresponding feed via only in a second direction perpendicular to the first direction or in a direction opposite to the second direction; or the antenna apparatus of group III comprising each of at least one of the feed lines starts to extend from the second end of the corresponding feed via in a first starting direction perpendicular to the third direction or in a direction opposite to the first starting direction, each of all remaining ones of the feed lines starts to extend from the second end of the corresponding 

Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THO G PHAN/
Primary Examiner, Art Unit 2845